Citation Nr: 0513710	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  95-09 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chest pain and shortness of breath.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for disability 
manifested by ear pain.

4.  Entitlement to service connection for a groin rash.

5.  Entitlement to service connection for hepatitis.

6.  Service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March 1973 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the RO 
in Houston, Texas. The Board remanded the case in August 
2000, undertook development of the claims in August 2002, and 
remanded the claims again in May 2003.

The veteran perfected appeals with regard to claims for 
service connection for gout and generalized arthritis.  The 
RO has granted service connection for gout and for arthritis 
in every joint in which arthritis has been identified.  These 
decisions are deemed a full grant of the benefits sought with 
regard to those claims.

The issue of entitlement to service connection for disability 
manifested by chest pain and shortness of breath. is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have current hearing loss as defined 
by VA.  

2.  The veteran has right ear pain as a residual of in-
service otitis.  

3.  The veteran's current right ankle disability, diagnosed 
as Achilles tendonopathy, is related to service-connected 
gout  

4.  A current groin rash has not been demonstrated.  

5.  Current hepatitis or its residuals have not been 
demonstrated.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.385(2004).  

2.  Otitis causing right ear pain was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

3.  The veteran has a chronic right ankle disability, 
Achilles tendonopathy, that is proximately due to service-
connected disability.  38 C.F.R. § 3.310(a) (2004).  

4.  A chronic groin rash was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2004).  

5.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).  

In regard to the veteran's claim for service connection for a 
disability causing right ear pain and for a right ankle 
disability, the Court has concluded that the VCAA was not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision in regard to the issue of entitlement to 
service connection for ear and right ankle disabilities, 
further assistance is unnecessary to aid the appellant in 
substantiating that claim.

In regard to the other issues currently in appellate status, 
the Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112, 120-1 (2004), the United States Court of Appeals for 
Veterans Claims (Court) found that a VCAA notice letter 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2004) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

In a letter dated in June 2003, the veteran was informed of 
the evidence needed to substantiate his claims, and of who 
was responsible for obtaining what evidence.  In addition, 
the notice letter of June 2003 in conjunction with the 
statement of the case and numerous subsequent statements of 
the case informed the veteran of the evidence needed to 
substantiate his current claim.  The June 2003 VCAA notice 
also told the veteran of his responsibility for submitting 
evidence, and also informed him of the need to submit all 
such relevant evidence in his possession.

In Pelegrini, the Court also mandated that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
Pelegrini v. Principi, at 119-20. In this case, the initial 
AOJ decision was made prior to the May 2001 VCAA notice 
letter.  The Pelegrini Court made clear that it did not 
intend in such a case, for RO decisions to be vacated. 
Rather, a sufficient remedy was a remand so that the Board 
could ensure that the RO provided the required notice.  Id, 
at 120, 122-4.  The Court subsequently reiterated this 
holding.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005).  The veteran essentially received that 
remedy when the RO provided the May 2004 VCAA. VA has thereby 
met its obligation to notify the appellant of the evidence 
needed to substantiate his claims and of what evidence he was 
responsible for obtaining. See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The veteran has received 
recent VA examinations relating to his current claims and 
these examinations provided sufficient clinical evidence and 
medical opinions to adequately evaluate his current claims.

Because VA has complied with the VCAA notice requirements, 
has provided required examinations, and obtained all relevant 
and available records; there is no reasonable possibility 
that further efforts could aid in substantiating the 
veteran's current claim.  38 U.S.C.A. § 5103A (a)(2).  Since 
that is the case, the Board will now consider the veteran's 
current claims based on the evidence of record.

I.	Factual Basis  

On the veteran's January 1973 examination prior to service 
entrance no pertinent abnormalities were reported on clinical 
evaluation.  Audiogram testing revealed pure tone threshold 
of 40, 20, 15, 5, and 5 decibels in the right ear and 15, 10, 
5, 15, and 15 decibels in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  Review of the service 
medical records reveals that the veteran received numerous 
audiograms during service, none of which showed a hearing in 
either ear within the criteria of 38 C.F.R. § 3.385. 

The service medical records also show that the veteran was 
seen on two occasions in April 1977 for treatment of a fungal 
type rash in the groin area that primarily affected the penis 
and scrotum.  The diagnosis was non-fungal dermatitis.  In 
January 1978 the veteran received treatment for an earache 
and headache that developed after swimming.  The assessment 
was wax build up.  In May 1978 he was receiving follow-up 
treatment for right otitis externa.  Right otitis media was 
noted on a May 1978 periodic service examination.  He was 
seen again in June 1978 for chronic earache.  Evaluation 
revealed inflammation, wax build up, and yellow pus in the 
canal.  The assessment was otitis.  The following August the 
veteran was noted to have an apparent mild heat rash around 
the scrotum.  

The veteran was seen in September 1985 with complaints of 
slight jaundice, fever, fatigue and dark urine for the 
previous two to three weeks.  After evaluation the assessment 
was rule out hepatitis.  The following December it was noted 
that the veteran had been exposed to an individual who had 
Hepatitis A during late November and early December.  He was 
provided prophylactic immunization.  The veteran was again 
treated for ear pain on the right in August 1989.  In 
November 1989 the veteran was again treated for non-fungal 
dermatitis on the groin and over the scrotal sac and penis.  

In October 1991 the veteran was treated for pain and 
tenderness in the right ankle following a twisting injury.  
He was noted to have pain in the lateral malleolus on 
inversion and plantar flexion.  The diagnosis was secondary 
inversion sprain of the right ankle.  He was seen in April 
and May 1993 for treatment of a boil or cyst on the left 
groin.  No pertinent abnormalities were noted on the 
veteran's examination prior to separation from service.  In 
the report of medical history the veteran answered yes in 
regard to ear trouble.  

During a November 1993 VA dermatological examination the 
veteran gave a history of a boil in the groin area the 
previous July.  He also reported having a groin rash during 
the summer months. Evaluation revealed no hypopigmentation, 
scaling, or erythematous changes in the groin area.  The 
diagnoses included history of groin dermatitis during warm 
weather months, currently asymptomatic.  

On a November 1993 VA audiological examination the veteran 
had pure tone thresholds of 0, 15, 10, 5, and 5 decibels in 
the right ear and 5, 5, 5, 5, and 10 decibels in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
discrimination was 96 percent in the right ear and 96 percent 
in the left ear.  It was reported that the audiological 
examination indicated normal hearing.  

During a November 1993 VA general medical examination the 
veteran said that he had been rejected as a blood donor in 
1990 because he was said to have hepatitis.  He said that 
after a complete work-up had been done he was found to not 
have hepatitis.  He also said that a cook in his mess hall 
had been found to have hepatitis and that consequently the 
veteran was given immunoglobulin shots.  After evaluation, 
the diagnosis was negative Hepatitis B and Hepatitis C 
antibody tests with normal liver enzymes on examination.  

On a November 1993 VA orthopedic examination the veteran gave 
a history of twisting his right ankle while in the service.  
He said that this injury eventually healed completely and he 
denied buckling, giving way, recurrent sprains, swelling, 
pain, or discomfort.  After evaluation, the diagnosis was 
right ankle sprain, healed, with no sequelae.  

During VA outpatient treatment in November 1994, the veteran 
complained of right ear pain. The assessment was right otitis 
externa.  

On VA orthopedic examination conducted in December 2002 the 
veteran gave a history of a twisting injury to the right 
ankle during service.  He said that he did not have any more 
trouble with his right ankle until he began to work for the 
postal service.  in 1995.  After evaluation the diagnosis was 
Achilles tendonopathy of the right ankle with a stable joint 
and no subluxation.  The examiner opined that the examination 
findings did not correlate with an inversion injury to the 
ankle during service and that the tendonopathy could very 
well be related to gouty arthritis.  

On VA audiometry testing in December 2002 the veteran had 
pure tone thresholds of 15, 20, 20, 20, and 15 decibels in 
the right ear and 10, 15, 10, 25, and 20 decibels in the left 
ear at 500, 1000, 2000, 3000, and 40000 Hertz.  Speech 
discrimination was 98 percent in the right ear and 94 percent 
in the left.  

On a VA general medical examination conducted in December 
2002 laboratory studies for Hepatitis A, Hepatitis B, and 
Hepatitis C were all negative.  On examination the veteran 
reported that he had a recurrent skin rash on the groin area 
during service and that the last time it had occurred was in 
1992.  Evaluation of the skin was negative.  After the 
evaluation the diagnosis included no evidence of ear disease, 
no evidence of skin disease except for tinea cruris while on 
active duty.  

II.	Legal Analysis  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003). 

Secondary service connection will be granted for a 
disability, which is proximately due to, or the result of a 
service- connected disease or injury.  38 C.F.R.§ 3.310(a).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation for a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2003).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

(A). Service Connection For Right Ear Pain and Right 
Ankle Disability.  

The veteran was treated on several occasions during service 
for pain in the right ear that was usually associated with 
otitis.  VA clinical records indicate post-service treatment 
for right ear pain that was also associated with diagnosed 
otitis externa.  On a recent VA examination, no ear disease 
was identified.  However, a VA audiologist opined that the 
veteran's current complaints of ear pain were related to his 
complaints of ear infections.  Since the veteran was treated 
for right ear pain associated with otitis during service and 
since there is competent medical evidence identifying the 
veteran's ear pain with infections, service connection for 
right ear pain as a residual of in-service ear infections is 
warranted.  38 U.S.C.A. § 1110, 1131.

The record indicates that the veteran did sustain an 
inversion injury to his right ankle during service, but after 
a recent VA examination the examiner found no relationship 
between this injury and his current right ankle disability, 
diagnosed as right Achilles tendonitis.  However, the 
examiner also opined that this right ankle disability was 
likely related to gouty arthritis.  Service connection is 
currently in effect for gout and this medical opinion 
constitutes competent evidence that the veteran's right ankle 
disability is related to a service connected disorder.  
Therefore, service connection for the veteran's right ankle 
disability is warranted since it is secondary to a service 
connected disorder.  38 C.F.R. § 3.310(b).

(B)	Service Connection For Hearing Loss  

The veteran's hearing was evaluated on several occasions 
during service and on none of these occasions was he found to 
have hearing loss as defined in 38 C.F.R. § 3.385.  He has 
undergone two VA audiological examinations since service 
discharge, and neither of these tests revealed a hearing loss 
as defined in 38 C.F.R. § 3.385.  Since there is no evidence 
of current hearing loss as defined in 38 C.F.R. § 3.385, the 
evidence is against the grant of service connection. 

(C)	Service Connection For Hepatitis.  

During service the veteran was treated on one occasion for 
jaundice, fatigue, and dark urine and an assessment was 
rendered of rule out hepatitis.  On another occasion during 
service the veteran was noted to have been exposed to an 
individual who had hepatitis A and he was treated with a 
prophylactic injection as a precaution.  The veteran's 
service medical records contain no confirmed diagnosis of 
hepatitis.  

Moreover, the veteran has been tested twice for antibodies of 
hepatitis after service and on both occasions the tests were 
completely negative.  As a lay person, the veteran is not 
competent to report a diagnosis of hepatitis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Since the evidence does 
not demonstrate that the veteran has any form of hepatitis or 
its residuals, currently; the weight of the evidence is 
against the grant of service connection..


(D) Service Connection For Groin Rash.

The record also indicates that the veteran was treated 
occasionally during service for a rash in the groin area.  
However that problem has not been objectively demonstrated on 
post-service VA examinations, and there is otherwise no 
clinical evidence of any post service manifestations of his 
groin rash.  It is noted that on his most recent VA 
dermatology examination in late 2002, the veteran stated that 
he had had no such skin rashes since service.  Since the 
evidence does not demonstrate that the veteran currently 
suffers from a groin rash related to service, service 
connection for this disability is also not warranted.  


ORDER

Entitlement to service connection for disability manifested 
by ear pain is granted.

Entitlement to service connection for a right ankle 
disability, Achilles tendonopathy, is granted. 

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for hepatitis is denied.  

Entitlement to service connection for a groin rash is denied. 


REMAND

The veteran's service medical records document treated on 
several occasions for chest pain, which was generally 
assessed as atypical chest pain.  The post service clinical 
record also notes treatment and evaluation for complaints of 
chest pains.  

Pursuant to the Board's development memorandum, the veteran 
was afforded a VA general medical examination in December 
2002 to evaluate his chest pain.  During the December 2002 
examination the veteran's complaints and history of chest 
pains were noted.  At the conclusion of the examination the 
diagnoses included no evidence of cardiac disease.  The 
examiner otherwise made no comment as to the nature or 
etiology of the veteran's chest pains.  

In view of the numerous complaints of chest pains during 
service and the persistence of these chest pains since 
service discharge the Board believes that he should be 
afforded a further VA examination to determine the etiology 
of his chest pains and the relationship of his chest pains to 
service.  

In view of the foregoing this case is REMANDED for the 
following actions:  

1.  The claims folder should be made 
available to the examiner who conducted the 
December 2002 examination.  The examiner 
should express an opinion as to the 
appropriate diagnosis for the chest pain, 
if any, and whether it is at least as 
likely as not (50 percent probability) that 
any disorder causing chest pain is related 
to the episodes of chest pain noted during 
service.  If the examiner is not available, 
another physician should review the claims 
folder and provide the needed opinions.  

2.  Then the AMC or RO should again 
adjudicate the claim for service connection 
for a disorder causing chest pains.  If 
that benefit remains denied the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
case should then be returned to the Board, 
if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


